 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL JEROME HATCHETT,                             Case No. 2:20-cv-00892-KJM-JDP (HC)
12                        Petitioner,                    ORDER REQUIRING RESPONSE TO
                                                         PETITION FOR WRIT OF HABEAS
13           v.                                          CORPUS AND SETTING BRIEFING
                                                         SCHEDULE
14    KEN CLARK,
                                                         ECF No. 31
15                        Respondent.
16

17          With agreement from both parties, I recommended that the last operative petition be

18   dismissed as unintelligible and for failure to use a court-approved habeas form. ECF No. 28.

19   Petitioner has now filed a third amended petition that, under Rule 4, states a cognizable claim that

20   a Yolo County detective violated his due process rights by illegally detaining him and forcing him

21   into a confession. ECF No. 31 at 3.

22          Accordingly, it is ORDERED that:

23                1. Within sixty days of the date of service of this order, respondent must file a

24                   response to the petition that addresses petitioner’s due process claim.

25                2. A response may be one of the following:

26                       A. An answer addressing the merits of the petition. Any argument by

27                           respondent that petitioner has procedurally defaulted a claim must be raised

28                           in the answer, which must also address the merits of petitioner’s claims.
                                                         1
 1                   B. A motion to dismiss the petition.

 2            3. Within sixty days of the date of service of this order, respondent must file all

 3                transcripts and other documents necessary for resolving the issues presented in the

 4                petition. See R. Governing Section 2254 Cases 5(c).

 5            4. If respondent files an answer to the petition, petitioner may file a traverse within

 6                thirty days of the date of service of respondent’s answer. If no traverse is filed

 7                within thirty days, the petition and answer are deemed submitted.

 8            5. If respondent moves to dismiss, petitioner must file an opposition or statement of

 9                non-opposition within twenty-one days of the date of service of respondent’s

10                motion. Any reply to an opposition to the motion to dismiss must be filed within

11                seven days after the opposition is served. The motion to dismiss will be

12                considered submitted twenty-eight days after the service of the motion or when the

13                reply is filed, whichever comes first. See Local Rule 230(l).

14
     IT IS SO ORDERED.
15

16
     Dated:   June 7, 2021
17                                                    JEREMY D. PETERSON
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                     2
